DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/144,057 entitled "PAYMENT SYSTEM AND PAYMENT METHOD" with claims 1 and 3-10 pending.
Status of Claims
Claims 1 and 3-10 have been amended and are hereby entered.
Claim 2 is cancelled.
Claims 1 and 3-10 are pending and have been examined.

Response to Amendment
The amendment filed December 30, 2020 has been entered. Claims 1 and 3-10 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed July 2, 2020. 
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2018 and January 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Examiner’s Note
The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections. For example:
Claim 1 and 10: “for merchandise purchase”  
Claim 3: “for downloading the payment application”
Claim 10: “for a purchaser to make a payment for commodity” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-10 
Claims 1 and 3-10 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“perform i) payment processing associated with payment” 
“an operation section enabling the purchaser to select any one of the plurality of payment methods”
“a transmission section that transmits payment method”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to perform a payment processing action  or provide purchase information recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “Mobile terminal”, “communication network”, “devices”, “display unit”, “distribution server”, “article from a commodity sale website”, “storage section”, “control unit”, “imaging section”,   “non-public code”, “record of information”, “website address information”, “decryption key”, “control unit”, “address information”, “information code” and “application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.   This is generally linking to the particular technology of QR code and barcode generation. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 3 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “public area”, “record of address information”, “website”, “distribution server”,   and “application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 4 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “delivery management server”, “an article”, “a second information code”, “a record of article information”, “a purchased article”, “the control unit”, “the article information”, “the payment processing is being performed by the processing section”, “transmission section transmits the article information and information associated with a purchaser” and “delivery management server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 4 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 5 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “mobile terminal”, “position information acquisition section”, “position information of the mobile terminal”, “control unit reads the article information recorded on the second information code”, “processing”, “processing section”, “the transmission section transmits position information of the mobile terminal acquired by the position information acquisition section to the delivery management server” and “article information” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 5 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 6 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “delivery management server that manages delivery of an article”, “a second information code is generated”, “a record of article information that can identify…article”, “control unit reads the article information recorded on the second information code in a state where the…processing is being performed by the processing section” and “the transmission section transmits the article information and information associated…to the delivery management server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “the mobile terminal includes a position information acquisition section that acquires position information of the mobile terminal”, “the control unit reads the article information recorded on the second information code in a state where the…processing is being performed by the processing section”, “the transmission section transmits position information of the mobile terminal acquired by the position information acquisition section to the delivery management server”,  and “article information” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 8 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “a delivery management server that manages delivery of an article”, “a second information code”, “a record of article information that can identify…article”, “the control unit reads the article information recorded on the second information code in a state where the…processing is being performed by the processing section”, and “the transmission section transmits the article information and information associated…to the delivery management server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “mobile terminal includes a position information acquisition section that acquires position information of the mobile terminal”, “the control unit reads the article information recorded on the second information code in a state where the…processing is being performed by the processing section”, “transmission section transmits position information of the mobile terminal acquired by the position information acquisition section to the delivery management server”,   and “the article information” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 10 recites: 
“perform payment processing associated with payment” 
“select …any one of the plurality of payment methods”
“transmit a  payment method”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to perform a payment processing action  or provide purchase information recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “Mobile terminal”, “communication network”, “devices”, “display unit”, “distribution server”, “article from a commodity sale website”, “storage section”, “control unit”, “imaging section”,   “non-public code”, “record of information”, “website address information”, “decryption key”, “control unit”, “address information”, “information code” and “application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. This is generally linking to the particular technology of QR code and barcode generation.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1 and 3-10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttuva (“SECURE PAYMENTS WITH GLOBAL MOBILE VIRTUAL WALLET”, U.S. Publication Number: 20120267432 A1) in view of Li ("METHOD AND APPARATUS FOR GENERATING AND/OR PROCESSING 2D BARCODE", U.S. Publication Number: 20140254796 A1)  
Regarding Claim 1, Kuttuva teaches,
 A payment system (Kuttuva [0002] The invention relates to a financial payment platform and more particularly to a closed-loop payment system for person-to-person, consumer-to-merchant, and merchant-to-consumer transactions.)
 comprising: a mobile terminal communicably connected to a communication network ; (Kuttuva [0010] there is a great need for a system to permit mobile phones to send and receive payment, just like cash, and provide other financial and mobile banking transactions. / Kuttuva [0007] As the mobile computing capabilities and development of robust wireless network infrastructure merge, it is clear that there is an increasing desire for faster, cheaper, secure and more convenient electronic payment systems to conduct financial transactions similar to cash transactions. )
a display unit communicably connected to a communication network, wherein the mobile terminal and display unit are owned as different devices by a purchaser and allow the purchaser to make a payment for merchandise purchase; (Kuttuva [0009] Most people have access to mobile or non-mobile computing devices, such as smart phones, tablets, computers, and similar devices. / Kuttuva [0029] common personal accessories already owned by the majority of the population, such as smart phones, tablets or similar devices with camera interfaces, and business/personal computers with internet connectivity.)
and a payment application distribution server that distributes, as an application program, a payment application that is installed in the mobile terminal to purchase an article from a commodity sale website, (Kuttuva [0030] (b) Software—Free mobile and desktop applications for individuals and businesses available for download via the internet, app stores and market place. / Kuttuva [0068] the Payintele software application, which may be downloaded, for example, to a smartphone, tablet PC or the like, as known in the art. / Kuttuva [0144] download different mobile applications for different businesses, register for an account with those businesses / Kuttuva [0132] a server to host the service)
wherein   the display unit is configured to display an information code including  website address information of a payment method selection page associated with the article when an article is purchased from the commodity sale website: (Kuttuva [0121] In one embodiment, the system utilizes optical transmission of shopping cart details from the merchant's website to the customers' mobile phone by communication such details into a corresponding QR code that can be scanned by the Payintele app. The details transmitted via the QR code include the shopping cart ID that is unique for each session, the online merchant's ID. The merchant stores the shopping cart detail, which includes the description of the items the customer intends to purchase, the shipping method, shipping address, shipping cost and applicable taxes on the merchant's server for a certain period of time and can be located within that time frame using the merchant ID and the shopping cart ID.)
the mobile terminal   provided with: a storage section in which the payment application distributed from the payment application distribution server  is stored (Kuttuva [0068] the Payintele software application, which may be downloaded, for example, to a smartphone, tablet PC or the like, as known in the art. / Kuttuva [0022] the mobile device can only hold so many apps due to its limited memory for storing such apps.)
an imaging section; (Kuttuva [0076] A transaction can be initiated by a purchaser (payor) using any imaging-device (e.g., camera)-equipped computing device, such as a smartphone, running the Payintele payment app.)
a control unit responding to activation of the payment application, the activated payment application enables the control unit to perform i) payment processing associated with payment, upon start of the payment application, and ii) allow the imaging section to optically image and read the information code displayed on the display unit in a state where the payment processing is performed; (Kuttuva [0076] While executing the app, the payor may initiate a transaction by scanning the QR code displayed by the payee. Such scanning typically involves operation of the computing device to take a digital photograph of the QR code, or simply pointing the device's camera at the QR code so that it is viewable within a viewing window of the app. Screen shot A of FIG. 1 shows a user interface field showing a digital image of a QR code 10 displayed via a computing device's camera. The QR code contains not only the payee's account number but also instructions/commands to tell the payor's Payintele app to proceed to a suitable next step for tendering payment to the payor.)
a display section that displays thereon the payment method selection page when the website address information is read by the control unit and the payment method selection page is accessed based on the website address information,  the payment method selection page containing a plurality of payment methods; an operation section enabling the purchaser to select any one of the plurality of payment methods selectably indicated on the payment method selection page;  (Kuttuva [0079] Since the QR code that was scanned in FIG. 1A is configured to cause acceptance of payments from the payor (operating the computing device) to the payee (displaying the QR code), the app proceeds to the next screen, B, in which payment details may be entered by the payor. / Kuttuva  [0080] Screen B, FIG. 1, is configured to allow for selection of a funding source and a payment amount. In a preferred embodiment, the Payintele app is configured with predefined logic to identify and present a list of alternative funding sources, preferably in a preference-ranked order. This logic is built in to the Payintele app, but any suitable logic may be used. For example, the logic may check to see if the payor has any store credit at the payee's establishment, and to recommend such store credit as a most highly-preferred funding source if available. / Kuttuva [0081] the app may be further configured to permit the payor o override the app's recommendation and select a different funding source 12 b, 12 c for completion of the transaction by scrolling down until the preferred source can be selected, by clicking on the buttons labeled 1st, 2nd, 3rd, etc.)
and a transmission section that transmits payment method, which is selected by the purchaser among a plurality of payment methods, to the commodity sale website, together with the purchase information including information associated with the purchaser and a delivery destination. (Kuttuva [0110] Once the order is placed the merchant receives the order and payment notification on their Payintele mobile or desktop interface (not shown). Order and payment information may be transmitted from the user's computing device to a centralized Payintele server over a communications network, which may in turn communicate over the communications network to the merchant's computerized ordering system. / Kuttuva [0121] The merchant stores the shopping cart detail, which includes the description of the items the customer intends to purchase, the shipping method, shipping address, shipping cost and applicable taxes on the merchant's server for a certain period of time and can be located within that time frame using the merchant ID and the shopping cart ID.)
Kuttuva does not teach wherein the information code is a partially non-public code having a public area including a record of information that can be made public, and a non-public area including the website address information that is encrypted so as to be decrypted using a decryption key, and the control unit reads the website address information from the information code, using the decryption key possessed by the payment application.
Li teaches,
wherein the information code is a partially non-public code having a public area including a record of information that can be made public, 
(Li [0058] The barcode contains data on it and a photo/logo of payee.
Li [0036] The data can be digitally encrypted or not.)
and a non-public area including the website address information that is encrypted 
(Li [0002] Attackers may use 2D barcode to distribute URL of malicious website, phishing social webpage or malware mobile application.
Li [0036] The data can be digitally encrypted or not. 
Li [Claim 11] wherein the creating further comprises: packetizing the encrypted data into the 2D barcode)
so as to be decrypted using a decryption key,
(Li [0066] If scanner has the secret key, it will decrypt the encrypted content in QR code can get the private data.)
 and the control unit reads the website address information from the information code, 
(Li [0040]  The barcode scanning module 202 is configured to reads contents of a barcode
Li [0002] 2D barcode to distribute URL)
using the decryption key possessed by the payment application.
(Li [0036] the key manager module 103 sends obtained private key
Li [0076] Decryption unit first decrypts the secret key from data using user's private key
Li [0072] Any 2D barcode can be used in this application
Li [0082] any symmetric key cryptography can be applied on this application.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment system of Kuttuva to incorporate the 2-D barcode verification teachings of Li   “for generating a 2D barcode, including retrieving a predetermined private key, a predetermined digital signature method and an issuer identity of a 2D barcode” (Li [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. mobile payment system) to a known concept (i.e. 2-D barcode verification) ready for improvement to yield predictable result (i.e. “verify the creator/generator and contents of a 2D barcode” Li [0002])
Regarding Claim 3, 
Kuttuva and Li teach the system of Claim 1 as described earlier.
Kuttuva teaches,
distribution server.
(Kuttuva [0082] back end server)
Kuttuva  does not teach wherein the public area includes website address information of a website for downloading the payment application from the payment application 
Li teaches,
 wherein the public area includes website address information of a website for downloading the payment application from the payment application.
(Li [0058] The barcode contains data on it and a photo/logo of payee.
Li [0036] The data can be digitally encrypted or not.
Li [0002]  use 2D barcode to distribute URL of malicious website, phishing social webpage or malware mobile application.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment system of Kuttuva to incorporate the 2-D barcode verification teachings of Li   “for generating a 2D barcode, including retrieving a predetermined private key, a predetermined digital signature method and an issuer identity of a 2D barcode” (Li [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. mobile payment system) to a known concept (i.e. 2-D barcode verification) ready for improvement to yield predictable result (i.e. “verify the creator/generator and contents of a 2D barcode” Li [0002])
Claim 10 is rejected on the same basis as claim 1.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttuva  and Li in view of Agarwal (“VERIFICATION AND PAYMENT FOR PACKAGE DELIVERY”, U.S. Publication Number: 20170061372 A1).
Regarding Claim 4, 
Kuttuva and Li teach the system of Claim 1 as described earlier.
Kuttuva and Li do not teach the payment system comprises a delivery management server that manages delivery of an article; 	when an article is delivered, a second information code is generated, including a record of article information that can identify a purchased article; 	and when the control unit reads the article information recorded on the second information code in a state where the payment processing is being performed by the processing section, the transmission section transmits the article information and information associated with a purchaser to the delivery management server.
Agarwal teaches:
 the payment system comprises a delivery management server that manages delivery of an article; (Agarwal [0020]: “the method may further include transmitting a message to the courier server authorizing the courier service to release the package to the recipient.”; Both the application and prior arts notify a delivery or courier server and provide order information to facilitate authentication and delivery.) 
when an article is delivered, a second information code is generated, including a record of article information that can identify a purchased article; (Agarwal [0015]: “A method of verifying a package delivery includes receiving shipment information from a vendor, the shipment information describing a shipment of a package to a recipient and including a first package shipment code, receiving a second package shipment code from a mobile computing device associated with the recipient” / Agarwal [0053]: “The shipment information may include the package shipment code along with information about the package, including package contents, delivery address, recipient name, vendor name, courier name, COD payment amount, etc.” ; Both the application and prior arts generate a second code which, in part, contains data about the package contents. )
and when the control unit reads the article information recorded on the second information code in a state where the payment processing is being performed by the processing section, the transmission section transmits the article information and information associated with a purchaser to the delivery management server. (Agarwal [0015]: “…comparing the first package shipment code and the second package shipment code, and if the first and second package shipment codes match, sending a payment authorization to the mobile computing device authorizing the recipient to accept the package and pay for delivery of the package.” / Agarwal [053]: “In some embodiments, when a package is sent for delivery to a recipient by a vendor, the vendor may supply the transaction server 300 with shipment information that describes the shipment (block 24).”; Both the application and prior arts have a second code that must be scanned to verify the payment method. Upon verification, it sends a payment authorization and confirming receipt of the package contents to the recipient.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment system of Kuttuva    to incorporate the verification and payment for package delivery teachings of Agarwal such a combination would provide a means for customers who (Agarwal [0003]) “prefer to use COD for purchases from online vendors, since the purchaser may not want to provide credit card information to the retailer, and/or they may want to ensure that the package has been successfully delivered before issuing payment for the delivery.” The modification would have been obvious, because it is merely applying a known technique (i.e. payment upon delivery) to a known device (i.e. payment processing system) ready for improvement to yield predictable result (i.e. delivery service may collect COD payments on behalf of the merchant)
Regarding Claim 5, 
Kuttuva, Li, and Agarwal teach the system of Claim 4 as described earlier.
Kuttuva and Li do not teach the mobile terminal includes a position information acquisition section that acquires position information of the mobile terminal; and when the reading sectioncontrol unit reads the article information recorded on the second information code in a state where the payment processing is being performed by the processing section, the transmission section transmits position information of the mobile terminal acquired by the position information acquisition section to the delivery management server, together with the article information and the information associated with a purchaser.
Agarwal teaches,
the mobile terminal includes a position information acquisition section that acquires position information of the mobile terminal; (Agarwal [0052]:  “The mobile computing device 100 may also include a display 125, one or more input devices 115, such as a keypad, touchscreen and/or microphone, a speaker 120, a near field communications (NFC) module 110, an RFID scanner 108, a camera 105 and a GPS receiver 102.”; Both the application and prior art include a mobile computing device (terminal) with global positioning system (GPS) capabilities.)
and when the control unit reads the article information 30recorded on the second information code in a state where the payment processing is being performed by the processing section, (Agarwal [0015]: “…comparing the first package shipment code and the second package shipment code, and if the first and second package shipment codes match, sending a payment authorization to the mobile computing device authorizing the recipient to accept the package and pay for delivery of the package.”  / Agarwal [0054]:  “For example, as described above, the delivery verification app 200 may use a digital camera included within the mobile computing device 100 to scan an optical code, such as a one- or two-dimensional barcode, or the delivery verification app 200 may use an RFID reader within the mobile computing device 100 to scan an RFID tag included on or within the package 150. Any suitable method for acquiring the package shipment code may be used, including near field communications (NFC), optical character recognition, etc.”; Both the application and prior art indicate the application running on the mobile device scans and reads the second code. )
the transmission section transmits position information of the mobile terminal acquired by the position information acquisition section to the delivery management server, together with the article information 35and the information associated with a purchaser. (Agarwal [0057]: “In some embodiments, the delivery verification app 200 may also transmit a geographic location and/or an address at which the mobile computing device 100 is physically located. The geographic location of the mobile computing device 100 may be obtained, for example, from a GPS module in the mobile computing device 100.” / Agarwal [0058]: “The transaction server may check the address of the mobile computing device 100 against the delivery address contained in the shipping information associated with the package shipment code to verify that the delivery is being made to the correct location.”; Both the application and prior art allow for geographic position verification upon package delivery. A person having ordinary skill in the art would conclude that additional confirmation information would be included such as data about the item and purchaser. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment system of Kuttuva and the payment system   to incorporate the verification and payment for package delivery teachings of Agarwal such a combination would provide a means for customers who (Agarwal [0003]) “prefer to use COD for purchases from online vendors, since the purchaser may not want to provide credit card information to the retailer, and/or they may want to ensure that the package has been successfully delivered before issuing payment for the delivery.” The modification would have been obvious, because it is merely applying a known technique (i.e. payment upon delivery) to a known device (i.e. payment processing system) ready for improvement to yield predictable result (i.e. delivery service may collect COD payments on behalf of the merchant)
Claim 6 is rejected on the same basis as claim 4.
Claim 7 is rejected on the same basis as claim 5.
Claim 8 is rejected on the same basis as claim 4.
Claim 9 is rejected on the same basis as claim 5.
Response to Remarks
Applicant's arguments filed on December 10, 2020 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claim 1 and 10 by primarily adding:
“wherein the information code is a partially non-public code having a public area including a record of information that can be made public, and a non-public area including the website address information that is encrypted so as to be decrypted using a decryption key, and the control unit reads the website address information from the information code, using the decryption key possessed by the payment application.;”

Response Remarks on Claim Rejections - 35 USC § 101
Applicant's arguments filed have been fully considered but they are not persuasive.  At the heart of the applicant’s proposed invention is digital payment via QR code which in itself remains an abstract idea. QR payments  have increasingly been used within online, offline, and/or asynchronous environments. The applicant’s invention does not further the field of payment processing or QR code generation.
The Applicant states:
“In particular, embodiments of the present claims are provided with elements... in the mobile terminal (30), ii)   the display unit (20) … an information code (C1) … wherein both the mobile terminal (30) and the display unit (20) are owned as different devices by the same purchaser, … the imaging section (33) (of the mobile terminal (30)) … the display unit (20);…. In particular, a combination of ii) to v) features an associated relationship between hardware components and information necessary for payment processing in an electronic commerce. Information treated among such hardware components is originated from the electronic commerce, but an essential point is an association among the mobile terminal (30) and the display unit (20: such as a PC) "
Examiner responds:
The focus of the claims is not on such an improvement in computers or QR code as tools, but on certain independently abstract ideas that use computers and QR codes as tools.
In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. 
For integration into a practical application, the invention must show one of the following: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The proposed invention   is generally linking to the particular technology of QR code and barcode generation.
The Applicant states:
“Thus, in order to select any one of the payment methods on the payment method 
selection page when purchasing an article from a commodity sale website, it is necessary to read the application payment code including a record of the application payment address information of the payment method selection page, by using the mobile terminal that has installed the payment application. Therefore, even when the payment method indicated on the payment method selection page includes the payment method that uses the payment application, a mobile terminal or the like that has not installed the payment application cannot make an access to the payment method selection page, and cannot select the payment method that uses the payment application. Thus, the payment method that is not available at the time of receiving the article is prevented from being selected at the time of purchasing the article. "
Examiner responds:
It is neither unconventional nor innovative to require a device to require a specific application preinstalled before scanning a QR code to perform a specific function.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Li ("METHOD AND APPARATUS FOR GENERATING AND/OR PROCESSING 2D BARCODE", U.S. Publication Number: 20140254796 A1)  
Excised prior art includes: 
Beijing Boruo Tech Co Ltd ("MULTIPLE PAYMENT INSTITUTION BARCODE UNIFIED CODE PAYMENT METHOD AND SYSTEM", Chinese Publication Number: CN107194685A)  
CITCON INTEGRATION API, section entitled H5 Payment (Year: 2017)
Applicant’s remarks regarding the rejection made under 35 USC § 102 is rendered moot by the introduction of additional prior art.
 Applicant’s amendments alter the scope of the original claimed invention and the rejection of claims under 35 USC § 102 no longer applies.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.


Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:













Chen Yubo (“PAYMENT METHOD AND APPARATUS”, Chinese Patent Publication Number CN106920088A) teaches means of scanning an identification code to complete a purchase transaction.
Chung (“MOBILE PAYMENT METHOD AND SYSTEM USING BARCODE”, U.S. Publication Number: 2012/0136739 A1) teaches a mobile payment method where a barcode is scanned using a mobile terminal to extract product and payment-related information. The mobile terminal receives a payment confirmation code from the relay server or the payment server.
Kneen (“AUTO-DETECTION OF MERCHANT PAYMENT PREFERENCES”, U.S. Publication Number: 2015/0142640 A1) teaches techniques for retrieving and displaying merchant payment preferences to a user. The service provider generates the specific type or form of payment for display or communication to a user device. The user is then able to present a type of payment accepted by the merchant and pay for a purchase.
Lawrence (“SYSTEMS AND METHODS FOR INITIATING PAYMENT FROM A CLIENT DEVICE”, U.S. Publication Number: 2014/0279530 A1) teaches a mobile client device for automatically performing a mobile financial service functions.
PWC (“Payments Newsletter: Bharat QR – Towards Universalization Of Digital Payments”, September 2017) teaches a common QR code jointly developed by four major card payment companies—MasterCard, Visa, RuPay and American Express, under instructions from the Reserve Bank of India (RBI). It is the world’s first interoperable payment acceptance solution which makes use of QR codes (a 2-D machine readable matrix code used to store information such as text, URL which can be read by a QR code reader or camera phone ) for payments to merchants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E./Examiner, Art Unit 3697                 

/HAO FU/Primary Examiner, Art Unit 3697